Citation Nr: 0412616	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-150 82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the left tibia.

3.  Entitlement to service connection for low back pain.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran served on active duty from July 26, 2000 to 
February 6, 2001.

In a April 2002 rating decision, the veteran was granted 
service connection for residuals of a stress fracture of the 
right tibia and for residuals of a stress fracture of the 
left tibia.  Each disability was assigned a noncompensable 
rating.  Entitlement to service connection for a low back 
disability was also denied.  The veteran filed a timely 
notice of disagreement (NOD) in October 2002 concerning the 
ratings assigned his noncompensable service-connected 
disabilities.  He also referred to his back disability.  The 
RO issued a Statement of the Case as to these three issues in 
April 2003.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003.  

Issues not on appeal

The April 2002 RO rating decision assigned an effective date 
of December 11, 2001 for service connection for the bilateral 
stress fractures.  After a review of the file, in April 2003 
the RO assigned an earlier effective date, February 7, 2001, 
the day after the veteran left military service.  See 
38 C.F.R. § 3.400.  The veteran has not expressed 
disagreement as to that decision.   

In the April 2002 rating decision, entitlement to a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324 was 
denied.  The veteran has not subsequently referred to that 
matter and accordingly it is not on appeal.

REMAND

In January 2002, the RO referred the veteran for a VA 
examination.  The VA examination report notes that the 
examiner did not review the veteran's claims file either 
before or after he examined the veteran.  There has been 
added to the record no additional medical evidence.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2003).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2003).  Because the examination afforded 
the veteran was accomplished without reference to the 
veteran's claims file and original history of the in-service 
injury, the Board concludes that further development is 
needed. 

Additionally, the Board notes that the veteran has not 
elected a representative to assist him with his claim.  While 
this case is in remand status, the veteran should be given 
the opportunity to select a representative if such is his 
desire.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The VBA should contact the veteran in 
writing and 
notify him of his right to representation 
and explain the procedure for electing a 
representative.  In addition, the veteran 
should be asked to provide information as 
to any post-service medical treatment he 
has received for his back and legs.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
veteran's VA claims folder.   

2.  VBA should then schedule the veteran 
for a physical examination in order to 
determine the current severity of the 
service-connected bilateral stress 
fractures and to determine the existence, 
diagnosis and relationship to service of 
the claimed back disability.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such receipt 
and review.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

3.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and readjudicate the 
veteran's claims for service connection 
for a back disorder and increased ratings 
for service-connected residuals of stress 
fractures of the left and right  tibia.  
If the claims remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case (SSOC).  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




